NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEFFREY ANTHONY FRANKLIN,                       No.    17-16147

                Plaintiff-Appellant,            D.C. No. 4:13-cv-03777-YGR

 v.
                                                MEMORANDUM*
G. D. LEWIS, Warden; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                     for the Northern District of California
                Yvonne Gonzalez Rogers, District Judge, Presiding

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Jeffrey Anthony Franklin, a California state prisoner, appeals pro se from the

district court’s summary judgment in his action alleging federal and state law

claims arising from the alleged withholding of his legal mail. We have jurisdiction

under 28 U.S.C. § 1291. We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In his opening brief, Franklin fails to challenge specifically any of the

grounds for the district court’s summary judgment. Therefore, Franklin has

waived any challenge to summary judgment. See Indep. Towers of Wash. v.

Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e review only issues which

are argued specifically and distinctly in a party’s opening brief.” (citation and

internal quotation marks omitted)); Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th

Cir. 1993) (issues not supported by argument in pro se appellant’s opening brief

are waived).

      We do not consider Franklin’s arguments relating to his motion for

reconsideration because that issue is outside the scope of this appeal.

      AFFIRMED.




                                          2                                       17-16147